Title: To George Washington from William Heath, 19 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, May 19. 1782.
                        
                        Colonel Greaton this moment informs me that he has received powers from mr Brooks, assistant-clothier-general, to procure hats for the 3d Massachusetts regiment from Boston. (the 3d regiment is one which has not
                            drawn hats.) Lieutenant colonel Hull is now at Boston, and will attend to the business, if notice and assistance is
                            immediately sent him. Colonel Greaton therefore wishes to send a trusty serjeant with the instructions to colonel Hull
                            without the least loss of time—The serjeant, after assisting colonel Hull in getting and forwarding the hats, can march on
                            a detachment of recruits. If your excellency should think proper to grant leave, the serjeant will proceed the moment your
                            pleasure is known. I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant, 
                        
                            W. Heath

                        
                    